Citation Nr: 0123600	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable ) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for otitis media.

3.  Entitlement to an increased disability rating for 
residuals of a gunshot wound, left leg, Group XI, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a gunshot wound, right hand scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 until January 
1946.  He was wounded in action in April 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).  This case was previously remanded 
by the Board for additional development in June 1998.

In a September 2001 informal hearing presentation, the issue 
of service connection for carpal tunnel syndrome secondary to 
the veteran's service-connected right hand gunshot wound has 
been raised.  The Board refers this issue back to the RO for 
appropriate action.


FINDINGS OF FACT

1. Pure tone threshold averages in the veteran's May 1993 
audiology examination were 54 in the right ear and 53 in the 
left ear.  Speech recognition scores for the right and left 
ears were 92 percent and 96 percent, respectively.  Pure tone 
threshold averages in the veteran's April 2001 audiology 
examination were 60 in the right ear and 59 in the left.  
Speech recognition scores in the right and left ears were 92 
and 94, respectively.

2.  The veteran's otitis media is not productive of 
suppuration or aural polyps.

3.  The veteran's gunshot wound, left leg, muscle group XI, 
is currently manifested by a nontender scar and is not 
productive of loss of deep fascia, muscle substance, or 
positive evidence of impairment.

4.  The veteran's right hand scar, is not productive of pain 
or tenderness, is not poorly nourished with repeated 
ulcerations, and has not caused limitation of function of the 
fingers, wrist, or hand.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §  4.85, Diagnostic Code 6100 (2000).

2.  The schedular criteria for a compensable evaluation for 
otitis media have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §  4.87, Diagnostic Code 6200 (2000).

3.  The schedular criteria for an evaluation in excess of 10 
percent for a gun shot wound, left leg, Group XI, have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §  4.73, 
Diagnostic Code 5311.

4.  The schedular criteria for a compensable evaluation for a 
gun shot wound, right hand scar, have not been met. 
38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §  4.118, Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for the 
following service-connected disabilities: otitis media, 
currently evaluated as zero percent disabling under 
Diagnostic Code (DC) 6200; hearing loss (rated 0% under DC 
6100); residuals of a gunshot wound of the left leg (rated 
10% under DC 5311); and scar, right hand, residual of gunshot 
wound (rated 0% under DC 7805).

In the interest of clarity, the Board will initially review 
the law and VA regulations which are applicable to these 
increased rating claims.  The factual background of this case 
will then be set forth.  Finally, the Board will separately 
analyze the veteran's claims and render a decision.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

The schedular criteria for otitis media

The schedular criteria provide that chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) during suppuration or with aural polyps warrants 
a 10 percent evaluation. 38 C.F.R. § 4.87, Diagnostic Code 
6200 (1999)

The schedular criteria for bilateral hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The United States Court of Appeals for 
Veterans Claims has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second). The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

Also under both the new and old regulations, an examination 
for hearing impairment is to be performed using both a 
controlled speech discrimination test and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (1999).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon pure tone 
averages.  However, numeric designations based solely upon 
pure tone averages are to be used only when an examiner 
certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc. 38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (1999).  An exception applies 
under the new regulations, which allow for a rating 
specialist to determine the numeric designations based solely 
upon pure tone averages when the pure tone averages at each 
of the four specific frequencies is 55 decibels or more, 
regardless of whether an examiner has certified that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination.  
38 C.F.R. § 4.86(a) (1999).

The schedular criteria for muscle injuries - in general

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2000). 

The provisions of 38 C.F.R. § 4.55 provide that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand (diagnostic codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).  38 C.F.R. § 4.55.

The provisions of § 4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  History 
includes brief treatment of a superficial wound in service 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56. 

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaints of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include an entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction. 38 C.F.R. 
§ 4.56(c).  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 


Specific schedular criteria - Diagnostic Code 5311 

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 5311. According to this Diagnostic Code, a 10 
percent rating is assigned where injury is moderate, and a 20 
percent rating where injury is moderately severe.

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

The schedular criteria for scars

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

The VCAA - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the RO issued a rating decision with respect to 
the veteran's claims in November 1993.  VA then sent the 
veteran correspondence of February 1994 notifying the veteran 
of the claims granted service connection and the disability 
evaluations assigned for each disability.  The correspondence 
also included information regarding the veteran's procedural 
and appellate rights.  Following the veteran's February 1994 
notice of disagreement (NOD), VA issued the veteran a June 
1995 Statement of the Case, which informed the veteran of the 
evidence necessary to support an increase in ratings with 
respect to his claims.  The veteran was offered the 
opportunity to present testimony in support of his claims in 
a personal hearing, but he declined that opportunity in his 
September 1995 Substantive Appeal form.  Upon the submission 
of additional evidence, VA issued the veteran a Supplemental 
Statement of the Case  (SSOC) in May 2001, explaining again 
the applicable regulations relating to the veteran's claims 
and symptomatology needed to be shown to support an increase 
in the veteran's disability evaluations regarding his various 
claims.  The SSOC also contained notification that VA had 
complied with the Veterans Claims Assistance Act of 2000 by 
obtaining all relevant records and providing VA examinations 
with regards to the veteran's claims.  With this history, the 
Board finds that VA has met its statutory duty to notify.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In the instant case, the veteran's service medical records 
have been obtained and reviewed.  The veteran has undergone 
VA examinations in regards to his claim, most recently in 
October 1998 and April 2001.  The Board observes in this 
connection that its June 1998 remand was principally for the 
purpose of obtaining thorough medical examinations of the 
veteran.  This has been accomplished.
Also, the veteran's outpatient VA medical records for the 
period of 1992 to 2000 have been obtained and reviewed.    

Moreover, the veteran and his representative have been given 
ample opportunity to present evidence and argument in support 
of the claim.  In this regard, the veteran has submitted 
medical evidence from private physicians that is pertinent to 
his claims.  The veteran's representative has also submitted 
a written brief on appeal in connection with the veteran's 
claims.  On this basis, the Board finds that there is ample 
medical and other evidence of record to adjudicate this 
claim.  

In the veteran's representative's September 2001 informal 
hearing presentation, it is suggested that the veteran's 
otitis media should be examined during a period of 
exacerbation, as it was quiescent during the veteran's April 
2001 examination.  
Although not cited by the representative, it appears that  
may have been referring to the decision of the United States 
Court of Appeals for Veterans Claims in the case of Ardison 
v. Brown, 6 Vet. App. 405 (1994).  Unlike this case, Ardison  
concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability [i.e. a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence]. The Court remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder. See Ardison, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed . . . ."].

In the judgment of the Board, the fact pattern in this case 
is unlike that in Ardison and like that presented in Voerth 
v. West, 13 Vet. App. 117 (1999). In Voerth, the United 
States Court of Appeals for Veterans Claims distinguished 
Ardison as follows:  "There are two characteristics which 
distinguish the facts of this case from the facts of Ardison. 
The primary consideration is the fact that in Ardison the 
worsened condition impaired his earning capacity . . . . "  
Voerth, 13 Vet. App. at 122-3.

Here there has not been demonstrated any periods of 
exacerbation and remission.  Indeed, as the veteran's 
statements during his April 2001 VA examination make clear, 
he has not had any otic drainage for over 25 years and has 
not described any flare-ups or other period of exacerbation.  
A remand for examination under such circumstances would 
obviously be futile and would add further delay to an appeal 
which has now been unresolved for a number of years.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

Factual Background

As noted above, the veteran was wounded in action in April 
1945.  In an April 1946 rating decision, service connection 
was granted for a scar of the left hand, residual of gunshot 
wound.  In correspondence to VA in January 1993, the veteran 
pointed out that it was his right hand that was wounded 
during active service, not his left hand.   In a November 
1993 RO rating decision, service connection was granted for a 
scar of the right hand.  The veteran has made no claim with 
respect to the left hand disability, which remains service 
connected.  See 38 C.F.R. § 3.951(b)(2000) [a disability 
which has been continuously rated for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud]. 

The veteran's service medical records have been obtained and 
associated with the claims file.   In the veteran's 
separation examination of January 1946, it is noted that the 
veteran suffered a shrapnel wound in the left leg and another 
in the right hand, as well as a concussion injury to the 
eardrums.  Service medical records also include records of 
treatment for otitis media.  In this regard, the Board notes 
a December 1945 examination of the veteran yielded a 
diagnosis of "otitis media, acute, left, cause undetermined, 
severe, suppurative.  Hearing:  Rt. 15/15; Left 12/15."

The veteran underwent a VA examination in October of 1947 for 
injuries sustained while in active service, including hearing 
difficulties and shrapnel wounds of the right hand and lower 
left leg.  Upon examination, the veteran was found to have 
normal auditory canals with no discharge from the external 
canal or middle ear.  The examiner stated the veteran's 
membrana were both chronically congested, scarred, and 
retracted.  Addressing the veteran's right hand shell 
fragment wound, the examiner noted a superficial linear scar 
one half inch in length along the thenar eminence.  It was 
well healed, non-adherent and non-tender, with no soft tissue 
loss.  There was no defect in motion on any of the joints of 
the right upper extremity, and no pain on motion.  Muscle 
power was found to be good, and hand grasp normal.  
Addressing the veteran's left leg wound, the examiner found a 
well-healed scar approximately one and one half inches in 
length along the anterior lateral aspect of the lower one 
third of the leg.  The scar was partly adherent, non-tender, 
and there was slight soft tissue loss.  There was no defect 
in any of the joints of the left lower extremity and no pain 
on motion.  Muscle power was found to be good, and there was 
no loss of tactile sensation on the foot or leg.  Pertinent 
diagnoses included:  1) "Chronic otitis medial, bilateral, 
non-suppurative at present,  2) Left [sic. - right] hand, 
small scar, thenar eminence, not symptomatic,  3) Left leg, 
scar, non-tender, no defect in motion.  X-rays of left leg 
and left [sic. - right] hand are negative."

In support of his claims the veteran also submitted letters 
detailing examinations from physicians regarding several of 
the veteran's health-related concerns.  The first of these 
letters is dated October 1986.  In this letter, the examining 
physician wrote that the veteran complained of severe attacks 
of pain on this left hip radiating down to his left knee.  
The examining physician wrote that on examination that the 
veteran had a left-sided antalgic gait.  The physician 
reported that there was no shortening of the lower limbs, and 
there was no flexion contraction of the left hip.  Range of 
motion of his left hip was almost full except the rotations 
were limited by the last 10 to 15 degrees and were painful.  
The physician reported that x-ray of the pelvis and left hip 
showed joint spaces narrowing and evidence of arthritis.  The 
physician prescribed Motrin(r) and use of a cane while walking.

The second physician's letter submitted is dated June 1993 
and concerns itself with the veteran's carpal tunnel 
syndrome.  In this letter the physician reported that the 
veteran had been seen by him as a patient since July of 1992, 
and that the physician's office notes setting forth 
diagnoses, treatments, and findings had been enclosed.  These 
records show that the veteran complained of having trouble 
with his hands for a long time.  Specifically, the veteran 
complained of clicking and locking of many of his fingers, 
and later numbness and tingling in his right hand - mostly in 
the radial three fingers.  The physician diagnosed carpal 
tunnel syndrome. 

The last of these letters is also dated June 1993.  In this 
letter, the physician reported that the veteran had multiple 
complaints of joint pains, including in the shoulders, 
wrists, back, hips and knees.  Upon x-rays and orthopedic 
examination, the physician reported that there were no gross 
deformities of the limbs, however, osteoarthritic changes 
were noticeable.  The physician wrote that the veteran had 
been treated with anti-inflammatories and analgesics through 
the years.

The veteran underwent another VA examination in May of 1993.  
Addressing his hearing difficulties, the veteran complained 
of a history of bilateral hearing infections.  He denied 
vertigo, noise exposure, and an otomedical history.  He wears 
bilateral inner ear hearing aids issued by the VA.  Upon 
examination, the veteran's pure tone findings for the right 
ear at 1000, 2000, 3000, and 4000 hertz were 45, 40, 50 and 
80 decibels, respectively.  Pure tone findings for the left 
ear for the same hertz levels were 45, 45, 55 and 65, 
respectively.  These scores yielded average pure tone 
averages of 53.75 in the right ear and 52.50 in the left ear.  
The veteran's speech recognition scores were 92 percent in 
the right ear and 96 percent in the left ear.  Summarizing 
the veteran's hearing loss, the examiner reported that the 
veteran's right ear showed a moderate to severe sensory 
neural loss to mixed loss, 1k Hz to 4k Hz.  The veteran's 
left ear showed a moderate to moderately severe sensory 
neural hearing loss, 1k Hz, 4k Hz.

The veteran also underwent examination of the muscles in May 
1993 with respect to the shrapnel wounds he suffered during 
active service.  In this regard, the veteran stated he 
suffered shrapnel wounds of the right hand and thumb.  The 
veteran is right hand dominant.  The veteran also reported 
shrapnel wounds to the left leg and thigh.  Subjectively, he 
complained that for the past three years his right hand had a 
tendency to "go to sleep on him."  He stated that this was 
becoming progressively worse over the past two to three 
years.  He also complained of progressive numbness over the 
lateral aspect of the left thigh.  He also complained of left 
knee pain, and stated that ambulation became painful after 20 
minutes.  Also, his left leg goes to sleep.  This is relieved 
by flexing his left hip and knee.  Upon physical examination, 
there was a two-centimeter scar along the distal third medial 
aspect of the left thigh that was well healed and non-tender.  
There was also a healed four-centimeter scar on the anterior 
lateral aspect of the distal third of the left leg that was 
also non-tender.  Finally, there was a fifteen-millimeter 
scar along the thenar aspect of the right hand that was 
healed and non-tender to palpation.  No adhesions were noted, 
and there was a positive Tinel's sign to the right wrist.  
Phelan's test was negative, and there was slight atrophy of 
the thenar eminence on the right hand.  Pincer and grasp 
strength was within normal limits.  There was decreased 
sensation on the lateral aspect of the left thigh.  The 
examiner diagnosed the veteran as "status post shrapnel 
injury, right hand with residuals (no injury of the left arm 
is stated.  Veteran states this was an error).  Unable to 
rule out the possibility of a carpal tunnel syndrome of the 
right hand.  Paresthesias and distribution of left lateral 
cutaneous nerve, left thigh...Residuals of soft tissue injuries 
to left thigh and left leg."

The veteran also underwent a VA orthopedic examination in May 
1993.  At this examination, no swelling, effusion, or gross 
deformities of the left knee were appreciated.  Girth of the 
thighs measured five inches above the medial femoral condyle, 
and measured seventeen inches on the left as opposed to 
seventeen and one half inches on the right.  There was +1 
patella-femoral crepitus of the left knee.  Range of motion 
of the left knee was flexion to 115 degrees and extension to 
zero degrees or neutral.  X-ray examination demonstrated 
degenerative joint disease of the left knee mainly of the 
patella-femoral joint.  The veteran was diagnosed with 
degenerative joint disease of the left knee mainly in the 
patella-femoral joint with arthrofibrosis.

As a result of the June 1998 remand of the veteran's claims 
by the Board, the veteran underwent another VA examination in 
October 1998.  By way of the veteran's medical history, the 
examiner noted that the veteran complained of bilateral pain 
and weakness in the hands for the last 10 years and that he 
had been diagnosed with carpal tunnel syndrome.  The veteran 
has undergone surgical release of carpal tunnel of the right 
hand approximately two to three years prior to the date of 
this examination, and underwent surgical release of carpal 
tunnel in the left hand approximately six months prior to the 
date of this examination.  The veteran stated that this has 
relieved some of the pain in his hands, but that they still 
hurt during the day, especially after performing activities 
with the hands or driving for long periods.  On bilateral 
examination of the hands, there were numerous surgical scars, 
well healed in the volar aspects of both hands.  There was 
also a surgical scar in the fifth metacarpal area from a 
trigger finger release.  An exostosis of about one-centimeter 
was found in the dorsum of the right hand by the base of the 
first metacarpal and there was pain on deep palpation of the 
distal interphalangeal joint.  Range of motion of the hands 
and wrists was within normal limits.  Wrist flexion was 70 
degrees on the left side and 60 degrees on the right. Wrist 
extension was 60 degrees on the left and 50 degrees on the 
right.  Radial deviation was approximately 5 degrees in the 
left and 0 degrees on the right.  Ulnar deviation was 
approximately 30 degrees on the left and 20 degrees on the 
right.  Range of motion of the fingers was complete, 
including opposition of the thumb with the little finger.  
Grip strength was 70 and 75 pounds in the right hand and 65 
and 70 in the left.  Pinch strength was 20 pounds in the 
right side and 16 pounds in the left.  Two-point 
discrimination was found normal.  EMG performed in October 
1996 showed moderately severe left carpal tunnel syndrome 
(not clinically symptomatic at that time) and also early 
sensory neuropathy.  Another electrodiagnostic study 
performed in November of 1997 showed severe carpal tunnel 
syndrome, which was worse than the previous study of October 
1996.  With this information, the examiner diagnosed the 
veteran with a history of shrapnel injury in the right hand 
thenar area; residual bilateral carpal tunnel syndrome, 
status post surgical release, not related to service; and 
degenerative joint disease with involvement of bilateral 
hands.

The veteran also underwent a neurological VA examination in 
this October 1998 examination.  Here, the veteran complained 
of shooting pains in the left hip area that radiated down the 
lateral part of the thigh and into the knee joint.  The 
examiner noted that the veteran had undergone carpal tunnel 
release surgery with relief of the symptoms of numbness in 
the hands.  He stated that this pain is made worse by walking 
and that he experiences the pain daily.  The veteran also 
complained of some numbness in the left thigh that stopped at 
the knee joint.  Upon peripheral nerve examination, the 
veteran had normal pinprick, vibration and joint position 
sense bilaterally. No motor weakness was noted.  The veteran 
had a normal proximal and distal motor strength and his 
reflexes were intact.  Range of motion was within normal 
limits for the wrist joint, hand, and hip joints.  There was 
no tenderness noted at the hip and the veteran was 
asymptomatic at the exam.  The veteran was diagnosed with 
"questionable sciatica but I think it is pain radiating from 
the left hip joint and would suggest follow-up with 
orthopedics for same."

VA medical records dating from September 1992 until August 
2000 have been obtained.  These records reflect the veteran's 
care for a variety of health-related concerns.  Pertinent to 
the veteran's instant claims, a July 1993 record contains a 
diagnosis of paresthesia of the left thigh. 

The veteran underwent an April 2001 VA examination in 
relation to his hearing difficulties.  By way of medical 
history, the examiner noted that the veteran reported 
impaired hearing acuity bilaterally since 1944, when he was 
suffered a concussion injury and developed perforated 
tympanic membranes with drainage.  The veteran stated he had 
experienced no otic drainage for 25 years.  Upon examination, 
the veteran's pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 hertz were 50, 50, 75 and 85, 
respectively.  Pure tone thresholds in the left ear at these 
same hertz levels were 45, 45, 65 and 80, respectively.  
These scores yielded pure tone threshold averages of 65.00 in 
the right ear and 58.75 in the left ear.  Speech recognition 
scores were 92 in the right ear and 94 in the left ear.  
Physical examination of the ears yielded no findings of 
malignant neoplasm, and the auricle, external canal, and 
mastoid were all normal.  The tympanum was also found to be 
normal and without infection.  The veteran had no active ear 
disease during the examination.  There were no infections of 
the middle or inner ear, and also no peripheral vestibular 
disorders.  Pertinent diagnoses included, bilateral chronic 
otitis media with subtotal central tympanic membrane 
perforations, and bilateral moderate sloping to moderately 
severe mixed hearing loss in both ears.

In a May 2001 rating decision, the RO assigned a separate 
disability evaluation of 10 percent for tinnitus under 
Diagnostic Code 6260.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) [service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition].


Analysis

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

As discussed above, during the pendency of this appeal, 
effective June 10, 1999, the VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear.  64 Fed. Reg. 
25208, 25209 (1999) [codified at 38 C.F.R. §§ 4.85-4.87].  
Pursuant to VAOPGCPREC 3-2000 (April 10, 2000), the Board 
must initially determine whether the current or former rating 
criteria are more favorable to the veteran.

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
merely add certain provisions that were already the practice 
of VA.  See 38 C.F.R. § 4.85.  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

As described above in the factual background section above, 
the veteran has undergone two audiology examinations in 
recent years, in May 1993 and April 2001.  The Board will 
evaluate each examination in light of the schedular criteria.

In the veteran's May 1993 audiology examination, pure tone 
threshold averages were 54 in the right ear and 53 in the 
left ear.  Speech recognition scores for the right and left 
ears were 92 percent and 96 percent, respectively.  Applying 
these values to the rating criteria under both the new or old 
regulations results in a numeric designation of Level I for 
the right ear and Level I for the left ear.  Under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, these scores are representative 
of noncompensable hearing loss.

Analyzing the veteran's April 2001 audiology also results in 
a noncompensable rating.  In this examination, the veteran 
had pure tone averages of 65 in the right ear and 60 in the 
left.  Speech recognition scores in the right and left ears 
were 92 and 94, respectively.  Applying these values to the 
rating criteria under both new or old regulations results in 
a numeric designation of Level II for each ear.  Under 
38 C.F.R. § 4.85, Diagnostic Code 6100, these scores are also 
representative of noncompensable hearing loss.

The Board is of course aware of the veteran's contentions, to 
the effect that his hearing is degraded.  The Board again 
observes that service connection is in effect for tinnitus 
and a 10 percent disability rating is assigned.  To the 
extent that the veteran himself seeks to ascribe particular 
symptomatology (degraded hearing) to a specific diagnosis 
(hearing loss vs. tinnitus), his lay speculation as to 
medical matters cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).
 
In addition, the clinical records document that the veteran 
has less than perfect hearing.  However, less than perfect 
hearing is not the standard by which compensable ratings are 
assigned.  The schedular criteria are specific, and the 
veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.     
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) [the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered]. 

The veteran has not submitted or pointed to any clinical 
evidence which is supportive of his contention that his 
service-connected hearing loss is compensably disabling.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for otitis media.

The veteran's otitis media has been rated as noncompensable 
under 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under this 
Diagnostic Code, a 10 percent evaluation is assigned for 
chronic suppurative otitis media "during suppuration, or 
with aural polyps."  

The evidence is clear that the veteran suffered an injury in 
service that resulted in the onset of otitis media.  However, 
during the veteran's April 2001 audiology examination, he 
stated that he had had no otic drainage in 25 years.  No 
infection was found on examination, and no active disease was 
found. Additionally, there has been no identification of 
aural polyps.  Without such symptomatology, the veteran's 
otitis media is deemed noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  See 38 C.F.R. § 4.21 [in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown].

The Board notes in passing that the veteran has not submitted 
or identified any evidence which would support the conclusion 
that symptoms consistent with the assignment of a compensable 
disability rating for otitis medica are present.

Additionally, a note under the rating criteria for Diagnostic 
Code 6200 prescribes that complications of otitis media such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull should be rated separately.  With the exception 
of tinnitus, the veteran does not contend that he suffers 
from any of these complications, nor is there any evidence of 
diagnosis of or treatment for these complications.  With 
respect to tinnitus, a May 2001 rating decision assigned the 
veteran a 10 percent evaluation, which is the maximum award 
allowed for tinnitus under Diagnostic Code 6260.

In short, for the reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for otitis media.  The benefit sought on appeal is 
accordingly denied. 

3.  Entitlement to an increased disability rating for 
residuals of gunshot wound, left leg, Group XI, currently 
evaluated as 10 percent disabling.

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 5311. According to this Diagnostic Code, a 10 
percent rating is assigned where injury is moderate, and a 20 
percent rating where injury is moderately severe.  

In this regard, under 38 C.F.R. § 4.56, a moderate disability 
of muscles is evidenced by objective findings that may 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaints of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include an entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

For reasons which will be expressed below, after careful 
consideration of the evidence the Board has concluded that 
the veteran's complaints of left lower extremity 
symptomatology have been associated by competent medical 
evidence not to his service-connected gunshot wound residuals 
but to non service-connected disabilities.

The veteran complains of shooting pains originating in his 
left hip radiating to his left knee.  With respect to this 
complaint, the veteran submitted evidence from a private 
physician indicating that x-ray examination of the veteran's 
pelvis and left hip showed joint spaces narrowing and 
evidence of arthritis.  This evidence confirms the opinion 
expressed by the VA examiner, who stated in the veteran's 
October 1998 VA examination, "questionable sciatica, but I 
think it is pain radiating from the left hip joint."

The veteran has also complained of some numbness in the left 
thigh that stops at the knee joint.  In this regard, the 
Board notes the diagnosis of paresthesia in the veteran's VA 
treatment records of July 1993, as well as a diagnosis of 
paresthesia of the left thigh in the veteran's 1993 VA 
neurological examination.  Upon physical examination at this 
1993 examination, there was a two-centimeter scar along the 
distal third medial aspect of the veteran's left thigh that 
was well-healed and non-tender.  There was also a healed 
four-centimeter scar on the anterior lateral aspect of the 
distal third of the left leg that was also non-tender.  The 
veteran is service connected for the scar on his lower leg.  
The veteran's diagnosis of paresthesia is in his upper leg, 
specifically in his left thigh, which is the area of the 
other, non service-connected scar.  

There currently exists no competent medical evidence that 
attributes or relates the veteran's left thigh paresthesia to 
the service-connected gunshot wound residuals scar on the 
lower portion on the veteran's left leg.  The veteran has 
neither filed a claim nor been granted service connection for 
the left thigh scar.

Having addressed the veteran's specific complaints, which as 
indicated above have been demonstrated to involve the upper 
portion of his leg and have not been associated with the 
service-connected disability of the lower leg, the Board now 
focuses on whether the veteran is entitled to an increased 
rating relating to his left leg shrapnel scar based.  

In this regard, the veteran's original VA examination of 
October 1947 revealed the scar was partly adherent, non-
tender, and there was slight soft tissue loss.  There was no 
defect in any of the joints of the left lower extremity and 
no pain on motion.  Muscle power was found to be good, and 
there was no loss of tactile sensation on the foot or leg. 
The veteran's most recent VA examination of the veteran's 
left leg shrapnel wound in May 1993 was similar in that it 
showed a healed four centimeter scar on the anterior lateral 
aspect of the distal third of the left leg that was non-
tender, with no other pathology noted.    There is no 
additional evidence which suggests that any pathology other 
than the scar exists.  No competent medical evidence of 
record indicates of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles.  Indeed, the only finding 
of the veteran's most recent May 1993 VA examination 
pertinent to his lower left leg wound is that of a non-tender 
scar.  

Thus, there is no competent medical evidence of record which 
demonstrates the existence of a moderately severe muscle 
injury as defined in the regulation.
See 38 C.F.R. § 4.56.  The veteran's service-connected left 
leg disability, which amounts to a scar on the leg, more 
closely approximates, at worst, a moderate injury.  Id.; see 
also 38 C.F.R. § 4.7.  Although the veteran has himself 
ascribed various upper leg symptoms to his service-connected 
disability, the medical evidence, discussed above, has not 
implicated the service-connected scar on the lower leg.  As 
discussed earlier in this decision, although the veteran is 
competent to describe his symptoms, as a lay person without 
medical training he is not competent to provide medical 
opinion pertaining to maters such as diagnosis.
See Espiritu, supra; see also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).
The veteran has presented or referred to no evidence which 
identifies more significant pathology than the scar 
identified on VA examinations spanning many decades.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2000).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In this veteran's case, there is no evidence of pain, 
limitation in the range of motion or any other functional 
loss due to his service-connected left leg disability. As a 
result, application of the precepts of DeLuca, supra, are not 
warranted.  

In short, for the reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.  

4.  Entitlement to an increased (compensable) disability 
rating for residuals of  gunshot wound, right hand scar.

The Board wishes to make it clear as an initial matter that, 
as was the case with the service-connected left leg scar, the 
veteran's disability picture is somewhat complicated by the 
presence of non service-connected disabilities.  However, 
just as in the case of the left leg, the medical evidence of 
record has distinguished the service-connected symptomatology 
from that which is not service-connected. 

Specifically, the veteran has relatively recently been 
diagnosed with both bilateral carpal tunnel syndrome and 
degenerative joint disease of the hands.  As discussed by the 
Board below, the medical evidence of record supports the 
proposition that the service-connected right hand scar, which 
has existed since April 1945, is  asymptomatic and that the 
veteran's relatively recent complaints of pain and 
neurological symptomatology are related to the non service-
connected carpal tunnel syndrome and arthritis.

Addressing the veteran's right hand shrapnel wound scar 
symptomatology, the 1947 VA examiner found a superficial 
linear scar one half inch in length along the thenar 
eminence.  It was well healed, non-adherent and non-tender, 
with no soft tissue loss.  There was no defect in motion on 
any of the joints of the right upper extremity, and no pain 
on motion.  Muscle power was found to be good, and hand grasp 
normal.  

In the veteran's most recent VA examination of October 1998, 
examination of the veteran's right hand found the scar well 
healed, and there was complete range of motion of both the 
wrists and the hands.  The veteran had complete range of 
motion of the fingers, including opposition of the thumb with 
the little finger, and pinch strength was 20 pounds in the 
right hand and 16 pounds in the left.

Although the veteran has complaints of pain and weakness of 
his right hand, these started in the 1980s and have been 
ascribed to non service-connected disorders, principally 
carpal tunnel syndrome.  Indeed, the veteran underwent 
surgery for release of the carpal tunnel syndrome on the 
right in 1995, which resulted in relief from the progressive 
numbness in the right hand about which he complained during 
his January 1993 VA examination.

The veteran's right hand shrapnel scar is currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This 
Diagnostic Code rates on limitation of function of the part 
affected.  However, the medical evidence of record, 
specifically the report of the October 1998 VA examination 
which has been described above, demonstrates that the 
veteran's right hand shrapnel wound and its resultant scar 
have not caused any limitation of function.  There is no 
limited rage of motion in any of the fingers of the right 
hand, the right hand itself, or the right wrist.  The 
veteran's pinch strength in his right hand exceeds that in 
his left hand, which was uninjured by shrapnel.  The veteran 
has proffered or identified no evidence which shows more 
severe pathology associated with the service-connected scar.

The Board has also given consideration to rating the 
veteran's disability under a Diagnostic Code other than 7805.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars which 
are superficial and tender and painful on objective 
demonstration warrant a 10 percent rating.
The VA examination of 1998 noted pain on deep palpation of 
the first distal interphalangeal joint.  However, no medical 
evidence of record relates this pain with the veteran's right 
hand shrapnel wound scar.  Because there is no evidence that 
the veteran's scar is tender and painful upon objective 
demonstration, it does not warrant a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

In sum, a noncompensable rating for the veteran's right hand 
shrapnel wound scar is appropriate under Diagnostic Code 
7805, as there has resulted no limitation of function on the 
hand. There is also currently no evidence or symptomatology 
that would warrant application of other pertinent Diagnostic 
Codes.  As a result, the veteran's noncompensable rating 
should be continued.

The Board does not believe that DeLuca considerations, which 
have been discussed earlier in this decision, apply to the 
veteran's service-connected right hand scar, which according 
to VA regulations is a skin disability.  Even if the 
provisions of 38 C.F.R. § 4.40 and 4.45 may be held to apply 
to this issue (and the Board believes that they do not), 
there is no evidence of pain and/or functional loss 
attributable to the service-connected scar.

In conclusion, for the reasons and bases stated above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
denied.



ORDER

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.

Entitlement to a compensable disability evaluation for otitis 
media is denied.

Entitlement to a disability evaluation in excess of 10 
percent for a gunshot wound, left leg, Group XI, is denied.

Entitlement to a compensable disability evaluation for a 
gunshot wound, right hand scar, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

